Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Original claims 1-10 filed 8/25/21 are present and under consideration.
2.	Drawings filed 8/25/21 are acknowledged.
3.					Priority
Receipt is acknowledged of papers (foreign priority to 202011111068.9, filed 10/16/2020) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Applicant cannot rely upon the certified copies of foreign priority papers to overcome any rejection if presented in this Office Action because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154(b) and 41.202(e).

4. 					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



5.			Objection to the Specification
The use of the term(s) AY "Amano" 400SD and AY "Amano" 30SD…, DF "Amano" 15 ,,,,,, and… NovozymET2.0 …. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. SEE specification of the published application 20220119852 A1, for example, and the entire specification for the improper use of the Trademark.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
6.			Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected for use of the term(s) AY "Amano" 400SD and AY "Amano" 30SD…, DF "Amano" 15 ,,,,,, and… NovozymET2.0 in claim 1…. which is a trade name or a mark used in commerce.  
	The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
	Claims 2-10 are included in the rejection for failing to correct the defect present in the base claim(s).   
7.	 	35 U.S.C. § 112, first paragraph (Written Description)


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .
	Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claimed invention is directed to as follows:
1. A method for improving n-3 polyunsaturated fatty acid glyceride enrichment efficiency, the method comprising providing oil, lipase, metal ions and aqueous solution in a reaction system; obtaining a mixture of the oil, lipase, metal ions and aqueous solution after a reaction time in said reaction system; and removing free fatty acid from the mixture to obtain a n-3 polyunsaturated fatty acid-rich glyceride, wherein said lipase is selected from AY "Amano" 400SD and AY "Amano" 30SD of Candida cylindracea, DF "Amano" 15 of Rhizopus oryzea, Candida antarctica lipase A of Candida antarctica, or one or more of NovozymET2.0 of Aspergillus sp., and wherein metal ions comprising one or more of calcium ions, magnesium ions, manganese ions (2+) and ferric ions (3+).2. The method according to claim 1, wherein concentration of the metal ions is 5-50 mmol/L.3. The method according to claim 1, wherein the aqueous solution comprises one or more of pure water solution, phosphate buffered solution and citrate buffered solution.4. The method according to claim 3, wherein concentration of the buffer salt solution is 0.05-0.5 mol/L.
5. The method according to any one of claim 1, wherein the oil comprises one or more types of n-3 polyunsaturated fatty acids.
6. The method according to any one of claim 1, wherein mass ratio of the aqueous solution to the oil is 0.2-3:1.
7. The method according to any one of claim 1, wherein the reaction time is 1-12 h and the reaction is at 20-50.degree. C.
8. The method according to any one of claim 1, wherein volume of the lipase added into the reaction system is 150-15000 U/g oil.
9. The method according to any one of claim 1, wherein the reaction is carried out at pH 5-8.10. The method according to claim 7, wherein the reaction time is 1-4 h.

The claims are drawn to a method for improving any n-3 polyunsaturated fatty acid glyceride enrichment efficiency, the method comprising providing oil, lipase, and a host of metal ions (no specific concentration) for example and with reference to a control over which of the method shows improvement. Claims 2-10 do not rectify this deficiency.   
The claimed invention encompasses a genus of methods of producing any n-3 polyunsaturated fatty acid not adequately described and with description of a clear-cut enrichment efficiency comparison.
The specification describes a method of enrichment of EPA and DHA in glyceride by rapid hydrolysis of saturated and monounsaturated fatty acids, using specific lipases and reaction conditions, including specific buffer, pH and metals for the hydrolysis reaction. However, the claims do not specify any of the specific conditions as noted.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 20150344918 A (US Patent 9243267). US 20150344918 A (published application) is used for referring specific claims/paragraphs.
Claim 1 is described in paragraph 7.
US 20150344918 A teaches in Claim 2 - A method for generating one or more fatty acid species comprising (a) providing an oil or a lipid comprising at least one species of fatty acid; (b) providing a lipase that is at least 80% identical to the amino acid sequence as set forth in SEQ ID NO:1174, SEQ ID NO:1178, SEQ ID NO:1180, SEQ ID NO:1182 or SEQ ID NO:1184; and (c) contacting the oil or lipid of (a) with the enzyme of (b) under conditions wherein the enzyme selectively hydrolyzes at least one fatty acid species molecule from the oil or lipid, thereby releasing the fatty acid species from the oil or lipid and generating the fatty acid species. 
Claims 13 and 14 of US 20150344918 A are drawn to as follows:
13. The method of claim 2, wherein the at least one species of fatty acid of step (a) is a polyenoic fatty acid (polyunsaturated fatty acid, or PUFA). 
14. The method of claim 13, wherein the polyenoic fatty acid is eicosapentaenoic acid, linoleic acid, .gamma.-linolenic acid, dihomo-.gamma.-linolenic acid, arachidonic acid, 7,10,13,16-docosatetraenoic acid, 4,7,10,13,16-docosapentaenoic acid, a-linolenic acid (9,12,15-octadecatrienoic acid), stearidonic acid, 8,11,14,17-eicosatetraenoic acid, 5,8,11,14,17-eicosapentaenoic acid (EPA), 7,10,13,16,19-docosapentaenoic (DPA), 4,7,10,13,16,19-docosahexaenoic acid (DHA), or 5,8,11-eicosatrienoic. 
Paragraph 0019 of US 20150344918 A teaches - The lipase activity can comprise synthesizing a tryacylglycerol from a diacylglycerol or a monoacylglycerol and free fatty acids. The lipase activity can comprise synthesizing arachidonic acid, docosahexaenoic acid (DHA) or eicosapentaenoic acid (EPA). The lipase activity can be triacylglycerol (TAG), diacylglycerol (DAG) or monoacylglycerol (MAG) position-specific. The lipase activity can be Sn2-specific, Sn1- or Sn3-specific. 
Lipase from Pseudomonas sp. (Amano PS-D), Candida antarctica type A (CAL-A), and Penicillium cyclopium (Lipase G) can be used as various lipase sources among others [0821]. Characterization of various lipases with respect to reaction conditions, metal ion concentration of calcium, magnesium, temperature, pH, etc., are shown in paragraphs [0595-0597 & 0910-0911] and the entire published application.
The reference anticipates the claims.

9.	US 20160168504 A1, 20140193866 A1 & US 9,034,612 are cited as related art but have not been used at present in any rejection.
10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940






The use of the expressions “preferably” (claims 21, 50, 51), “substantially” (claim 23), “optionally” (claim 57, 58, 75), “close to” (claim 62), “such as” (claim 85), and “substantial” (claim 88)” attempts to give both broad and narrow meaning to the scope of the above claims. These claims are unclear.